Motion by attorney William L. Fredericks, Esq., for reargument and for other relief, for a stay pending such reargument and, in the alternative, for leave to appeal to the Court of Appeals from the order directing restitution and for a stay pending such appeal. Motion for reargument granted. On reargument, the matter is referred to Honorable John MacCrate, Official Referee, for the purpose of hearing and examining into all the relevant facts and of making a report to this court, together with his findings of fact and recommendations. Motion for a stay pending the determination of the motion on reargument granted on condition that, within 20 days after the entry of the order hereon, the movant shall file an undertaking in the sum of $9,000, with corporate surety, agreeing to pay any sum of money which this court has directed or may hereafter direct him and Jere C. Sullivan, Esq., to pay. Motion for leave to appeal to the Court of Appeals and for a stay pending such appeal denied, without costs, with leave to renew. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ. [See ante, p. 689.]